DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 January 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitations "the storage unit" in line 6.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 5 recites the limitations "the image data" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Niiyama (US 2020/0097226.)
Regarding claim 1,
	Niiyama discloses a printer [1 in fig. 1], comprising: 
a printing unit [9 in fig. 1] configured to perform printing on a printing medium [W in fig. 1] having an elongated shape [as seen in fig. 1; paragraphs 0024-0031]; 
an image-capturing unit [28 in fig. 2] configured to capture a print image formed, by being printed by the printing unit, on the printing medium [paragraphs 0038-0041]; 
a storage unit [120 in fig. 3] configured to store image data of the image-capturing unit [paragraphs 0046, 0051-0052, 0056-0058]; and 
a winding unit [6 in fig. 1] configured to wind the printing medium on which printing was performed by the printing unit [paragraph 0033]; and 

the storage unit is configured to hold, when the defect is detected, the image data containing a unit print image formed by unit printing operation at a time when the defect is detected [paragraphs 0072-0073.]

Regarding claim 2,
	Niiyama further discloses wherein 
the image-capturing unit is configured to capture each of the unit print images formed by the unit printing operation [s14 in fig. 6], and wherein 
the storage unit is configured to hold, when the defect is detected, the image data containing at least one of an immediately preceding unit print image formed by the unit printing operation immediately before the unit printing operation at the time when the defect is detected, or an immediately succeeding unit print image formed by the unit printing operation immediately after the unit printing operation at the time when the defect is detected [paragraph 0068-0074; please note that only one of the options is needed for the limitation to be met as written; also, please note that since the claim is defined by a conditional limitation (by "when / if"), the claim requirements are met at least when the condition is not satisfied.]  

Regarding claim 4,
	Niiyama further discloses wherein 

a liquid discharge head [9 in fig. 1] mounted on the carriage and configured to discharge a liquid onto the printing medium [paragraphs 0030-0031], and 
a transport unit [3/4/5 in fig. 1] configured to transport the printing medium in a direction intersecting the scanning direction [paragraphs 0028-0029], and 
the image-capturing unit is mounted on the carriage [paragraph 0038.]

Regarding claim 5,
	Niiyama discloses a control method for a printer [1 in fig. 1], comprising: 
capturing a print image formed on a printing medium [W in fig. 1] having an elongated shape [paragraphs 0027 and 0038-0041]; 
detecting a defect affecting a quality of the print image [paragraphs 0048-0050 and 0071]; and 
causing the storage unit to hold, when the defect is detected, the image data containing a unit print image formed by unit printing operation at a time when the defect is detected [paragraphs 0072-0073; please note 112 Rejection above.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Niiyama.
Regarding claim 3,
	Niiyama discloses the claimed limitations as set forth above and further teaches wherein
the printing unit includes a carriage [8in figs. 1 and 2] movable in a scanning direction [paragraph 0030], 
a liquid discharge head [9 in fig. 1] mounted on the carriage and configured to discharge a liquid onto the printing medium [paragraphs 0030-0031], and 
a transport unit [3/4/5 in fig. 1] configured to transport the printing medium in a direction intersecting the scanning direction [paragraphs 0028-0029.]

However, Niiyama fails to expressly disclose wherein
the image-capturing unit is not mounted on the carriage.

Please note that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an image-capturing unit that is not mounted on a carriage, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  In re Dulberg, 289 F.2d 522, 523 129 USPQ 348, 349 (CCPA 1961).  One would have been motivated to make the elements separable for the purpose of having an image-capturing unit that is stationary, therefore preventing wear and tear from the vibration and constant movement of the carriage. 
Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANNELLE M LEBRON/                                                                                                                                                                                                        Primary Examiner, Art Unit 2853